GUARANTY AGREEMENT

This Guaranty Agreement is made as of October 15, 2009, but effective as of
July 15, 2009, by LISA P. HAMILTON, an individual (the “Guarantor”), in favor of
AMERICAN STATE BANK, a Texas banking association (the “Bank”).

NOTICE IS TAKEN OF THE FOLLOWING:



A.   PERMIAN LEGEND PETROLEUM LP, a Texas limited partnership, as Borrower (the
“Borrower”); the Guarantor, Permian Legend LLC, and Ronnie L. Steinocher, as
Guarantors; and the Bank, as the Lender, have previously entered into that
certain Loan Agreement, dated as of August 1, 2008; as modified and amended by
that certain First Amendment to Loan Agreement, dated as of October 15, 2008; as
further amended by that certain Second Amendment to Loan Agreement, dated
January 2, 2009; as further amended by that certain Third Amendment to Loan
Agreement, dated as of March 17, 2009, effective as of February 15, 2009; as
further modified and amended under that certain Fourth Amendment to Loan
Agreement, dated as of May 15, 2009, to be effective for all purposes as of
May 1, 2009; and as further modified and amended under that certain Fifth
Amendment to Loan Agreement, dated as of October 15, 2009, to be effective for
all purposes as of July 15, 2009 (such loan agreement, as the same may be
amended, restated, modified, or supplemented from time to time, being
hereinafter called the “Loan Agreement”). Pursuant to the Loan Agreement, the
Bank has agreed to extend and renew existing indebtedness and to advance
additional indebtedness to the Borrower.



B.   One of the terms and conditions stated in the Loan Agreement for the making
of the loan provided therein is the execution and delivery to the Bank of this
Guaranty Agreement.

NOW, THEREFORE, (i) in order to comply with the terms and conditions of the Loan
Agreement, (ii) to induce the Bank, at any time and from time to time, to loan
monies with or without security to or for the account of the Borrower in
accordance with the terms of the Loan Agreement, (iii) at the special insistence
and request of the Bank, and (iv) for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Guarantor hereby
agrees as follows:

ARTICLE 1

General Terms

Section 1.01 Terms Defined Above. As used herein, the terms “Bank,” “Borrower,”
“Guarantor” and “Loan Agreement” shall have the meanings indicated above.

Section 1.02 Certain Definitions. As used herein, the following terms shall have
the following meanings, unless the context otherwise requires:

“Financial Statement” shall have the meaning indicated in Subsection 3.01(e)
hereof.

“Guaranty Agreement” shall mean this Guaranty Agreement, as the same may be
amended, restated, modified or supplemented from time to time.

“Indebtedness” shall have the meaning indicated in Section 2.01 hereof.

“Lien” shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and including, without
limitation, the lien or security interest arising from a mortgage, encumbrance,
pledge, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes. The term “Lien” shall include
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting Property. For purposes of this Guaranty Agreement, the Guarantor shall
be deemed to be the owner of any Property which he has acquired or holds subject
to a conditional sale agreement, financing lease or other arrangement pursuant
to which title to the Property has been retained by or vested in some other
Person for security purposes.

“Note” shall collectively mean the promissory notes described in Subsections
2.01(a), (b), and (c) hereof.

“Person” shall mean any individual, corporation, partnership, limited
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other form of entity.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

ARTICLE 2

The Guaranty

Section 2.01 Indebtedness Guaranteed. The Guarantor hereby irrevocably and
unconditionally guarantees the prompt payment when due, whether at maturity or
otherwise of the following (hereinafter collectively called the “Indebtedness”):

All indebtedness, obligations and liabilities of the Borrower to the Bank (and
also to others to the extent of participations granted them by the Bank) arising
out of and pursuant to the Loan Agreement, now outstanding or owing or which may
be existing or incurred, directly between the Borrower and the Bank, absolute or
contingent, jointly and/or severally, secured or unsecured, arising by operation
of law or otherwise, or direct or indirect, including, without limitation, the
following:



  a.   That certain Term Note, dated as of August 1, 2008; as modified and
amended by that certain Modification and Amendment of Term Note, dated as of
October 15, 2008; as further amended by that certain Second Modification and
Amendment of Term Note dated January 2, 2009; as further modified and amended by
that certain Third Modification and Amendment of Term Note, dated as of
March 17, 2009, effective as of February 15, 2009; as further modified and
amended by that certain Fourth Modification and Amendment of Term Note, dated as
of May 15, 2009, effective as of May 1, 2009; and as further modified and
amended by that certain Fifth Modification and Amendment of Term Note, dated as
of October 15, 2009, to be effective as of July 15, 2009,in the original
principal amount of $1,004,746.65, executed by the Borrower and payable to the
order of the Bank, together with any and all renewals, extensions for any
period, increases, and rearrangements thereof;  



  b.   That certain Term Note, dated as of October 15, 2009, to be effective as
of July 15, 2009, in the original principal amount of $50,000.00, executed by
the Borrower and payable to the order of the Bank, together with any and all
renewals, extensions for any period, increases, and rearrangements thereof;  



  c.   All liabilities of Borrower for future advances, extensions of credit, or
other value at any time advanced, given, or made by the Bank to Borrower; and  



  d.   The indebtedness, covenants and obligations of the Borrower contained or
referred to in the Loan Agreement, including, without limitation, the
reimbursement of reasonable expenses, all reasonable attorneys’ fees, commitment
fees, and other liabilities, obligations, and indebtedness of the Borrower to
the Bank arising pursuant to the provisions of the Loan Agreement, or any other
instrument executed in connection with or as security for the Note.  

Section 2.02 Nature of Guaranty. This Guaranty Agreement is an absolute,
irrevocable, complete and continuing guaranty of payment and not a guaranty of
collection, and no notice of the Indebtedness need be given to the Guarantor.
This Guaranty Agreement may not be revoked by the Guarantor and shall continue
to be effective with respect to debt under the Indebtedness arising or created
after any attempted revocation by the Guarantor and after the Guarantor’s
dissolution. The Bank and the Borrower may modify, alter, rearrange, extend for
any period and/or renew from time to time, the Indebtedness and the Bank may
waive any Event of Default (as defined in the Loan Agreement) without notice to
the Guarantor and in such event the Guarantor will remain fully bound hereunder
on the Indebtedness. This Guaranty Agreement shall continue to be effective or
be reinstated, as the case may be, if at any time any payment of the
Indebtedness is rescinded or must otherwise be returned by the Bank upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made. This Guaranty Agreement may be enforced
by the Bank and any subsequent holder of the Indebtedness and shall not be
discharged by the assignment or negotiation of all or part of the Indebtedness.
The Guarantor hereby expressly waives presentment for payment, notice of
nonpayment, protest, notice of protest, notice of dishonor, notice of intent to
accelerate maturity, notice of acceleration of maturity and any other notice in
connection with the Indebtedness, and also notice of acceptance of this Guaranty
Agreement, acceptance on the part of the Bank being conclusively presumed by its
request for this Guaranty Agreement and delivery of the same to it. This
Guaranty Agreement may require the Guarantor to make multiple payments to the
Bank with respect to the Indebtedness.

Section 2.03 Bank’s Rights. The Guarantor authorizes the Bank, without notice or
demand and without affecting the Guarantor’s liability hereunder, to take and
hold security for the payment of this Guaranty Agreement and/or the
Indebtedness, and exchange, enforce, waive and release any such security; and to
apply such security and direct the order or manner of sale thereof as the Bank
in its discretion may determine; and to obtain a guaranty of the Indebtedness
from any one or more Persons and at any time or times to enforce, waive,
rearrange, modify, limit or release any of such other Persons from their
obligations under such guaranties.

Section 2.04 Guarantor’s Waivers. The Guarantor waives any right to require the
Bank to (a) proceed against the Borrower or any other Person liable on the
Indebtedness, (b) enforce its rights against any other guarantor of any portion
of the Indebtedness, (c) proceed or enforce its rights against or exhaust any
security given to secure any portion of the Indebtedness, (d) have the Borrower
joined with the Guarantor in any suit arising out of this Guaranty Agreement
and/or the Indebtedness, or (e) pursue any other remedy in the Bank’s power
whatsoever. The Bank shall not be required to mitigate damages or take any
action to reduce, collect or enforce the Indebtedness. The Guarantor waives any
defense arising by reason of any disability, lack of corporate authority or
power, or other defense of the Borrower or any other guarantor of any portion of
the Indebtedness, and shall remain liable hereon regardless of whether the
Borrower or any other guarantor be found not liable thereon for any reason.
Until the Indebtedness shall have been paid in full, the Guarantor shall not
have any right of subrogation. Until the Indebtedness shall have been paid in
full, the Guarantor waives any right to enforce any remedy which the Bank now
has or may hereafter have against the Borrower, and waives any benefit of any
right to participate in any security now or hereafter held by the Bank.

Section 2.05 Maturity of Indebtedness and Payment. The Guarantor agrees that if
the maturity of any portion of the Indebtedness is accelerated by bankruptcy or
otherwise, such maturity shall also be deemed accelerated for the purpose of
this Guaranty Agreement without demand or notice to the Guarantor. The Guarantor
will, forthwith upon notice from the Bank of the Borrower’s failure to pay any
of the Indebtedness at maturity, pay to the Bank at its banking headquarters,
the amount due and unpaid by the Borrower and guaranteed hereby. The failure of
the Bank to give this notice shall not in any way release the Guarantor
hereunder.

Section 2.06 Bank’s Expenses. If the Guarantor fails to pay any of the
Indebtedness after notice from the Bank of the Borrower’s failure to pay such
Indebtedness, and if the Bank obtains the services of an attorney for collection
of amounts owing by the Guarantor hereunder, or if suit is filed to enforce this
Guaranty Agreement, or if proceedings are had in any bankruptcy, probate,
receivership or other judicial proceedings for the establishment or collection
of any amount owing by the Guarantor hereunder, or if any amount owing by the
Guarantor hereunder is collected through such proceedings, the Guarantor agrees
to pay to the Bank its reasonable attorneys’ fees.

Section 2.07 Liability. It is expressly agreed that the liability of the
Guarantor for the payment of the Indebtedness guaranteed hereby shall be primary
not secondary.

Section 2.08 Events and Circumstances Not Reducing or Discharging Guarantor’s
Obligations. The Guarantor hereby consents and agrees to each of the following
to the fullest extent permitted by law, and agrees that its obligations under
this Guaranty Agreement shall not be released, diminished, impaired, reduced or
adversely affected by any of the following, and waives any rights (including
without limitation rights to notice) which he might otherwise have as a result
of or in connection with any of the following:



  a.   Modifications, Etc. Any renewal, extension, modification, increase,
decrease, alteration or re-arrangement of all or any part of the Indebtedness,
or of the Note, or the Loan Agreement or any instrument executed in connection
therewith, or any contract or other agreement between the Borrower and the Bank,
or any other Person, pertaining to any portion of the Indebtedness;



  b.   Adjustment, Etc. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by the Bank to the Borrower or the Guarantor or
any Person liable on any portion of the Indebtedness;



  c.   Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution,
death or lack of power of the Borrower or of the Guarantor or of any other
Person at any time liable for the payment of all or any part of the
Indebtedness; or any dissolution of the Borrower, or any sale, lease or transfer
of any or all of the assets of the Borrower or of the Guarantor, or any changes
in the owners, partners, shareholders or equity holders of the Borrower or any
reorganization of the Borrower;



  d.   Invalidity of Indebtedness. The invalidity, illegality or
unenforceability of all or any part of the Indebtedness, or any document or
agreement executed in connection with any portion of the Indebtedness, for any
reason whatsoever, including, without limitation, the fact that the
Indebtedness, or any part thereof, exceeds the amount permitted by law, the act
of creating the Indebtedness or any part thereof is ultra vires, the
individuals, officers or representatives executing the documents or otherwise
creating the Indebtedness acted in excess of their authority, the Indebtedness
violates applicable usury laws, the Borrower has valid defenses, claims or
offsets (whether at law, in equity or by agreement) which render the
Indebtedness wholly or partially uncollectible, the creation, performance or
repayment of all or any portion of the Indebtedness (or the execution, delivery
and performance of any document or instrument representing part of the
Indebtedness or executed in connection with the Indebtedness, or given to secure
the repayment of any portion of the Indebtedness) is illegal, uncollectible,
legally impossible or unenforceable, or the Loan Agreement or other documents or
instruments pertaining to any portion of the Indebtedness have been forged or
otherwise are irregular or not genuine or authentic;



  e.   Release of Obligors. Any full or partial release of the liability of the
Borrower on the Indebtedness or any part thereof, of any co-guarantors, or any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Indebtedness or any part thereof, it being recognized,
acknowledged and agreed by the Guarantor that he may be required to pay the
Indebtedness without assistance or support of any other Person, and the
Guarantor has not been induced to enter into this Guaranty Agreement on the
basis of a contemplation, belief, understanding or agreement that any Person
other than the Borrower will be liable to perform any portion of the
Indebtedness, or the Bank will look to any other Person to perform any portion
of the Indebtedness. Notwithstanding the foregoing, the Guarantor does not
hereby waive or release (expressly or impliedly) any rights of subrogation,
reimbursement or contribution which he may have, after payment in full of the
Indebtedness, against others liable on the Indebtedness. The Guarantor’s rights
of subrogation and reimbursement are, however, subordinate to the rights and
claims of the Bank;



  f.   Other Security. The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment, for all or any part of the
Indebtedness;



  g.   Release of Collateral, Etc. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Indebtedness;



  h.   Care and Diligence. The failure of the Bank or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Indebtedness;



  i.   Status of Liens. The fact that any collateral, security, security
interest or Lien contemplated or intended to be given, created or granted as
security for the repayment of any portion of the Indebtedness shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or Lien, it being recognized and agreed by the
Guarantor that he is not entering into this Guaranty Agreement in reliance on,
or in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral for any portion of the
Indebtedness. Notwithstanding the foregoing, the Guarantor does not hereby waive
or release (expressly or impliedly) any right to be subrogated to the rights of
the Bank in any collateral or security for any portion of the Indebtedness,
after payment in full of the Indebtedness. The Guarantor’s rights of subrogation
are, however, subordinate to the rights, claims, Liens and security interests of
the Bank;



  j.   Payments Rescinded. Any payment by the Borrower to the Bank is held to
constitute a preference under the bankruptcy laws, or for any reason the Bank is
required to refund such payment or pay such amount to the Borrower or someone
else; or



  k.   Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Loan Agreement, the Indebtedness or any part thereof,
or the security and collateral therefor, whether or not such action or omission
prejudices the Guarantor or increases the likelihood that he will be required to
pay the Indebtedness pursuant to the terms hereof; it being the unambiguous and
unequivocal intention of the Guarantor that he shall be obligated to pay the
Indebtedness guaranteed hereby when due, notwithstanding any occurrence,
circumstance, event, action, or omission whatsoever, whether contemplated or
uncontemplated, and whether or not otherwise or particularly described herein,
except for the full and final payment and satisfaction of the Indebtedness.

ARTICLE 3

Representations and Warranties

Section 3.01 By Guarantor. In order to induce the Bank to accept this Guaranty
Agreement, the Guarantor represents and warrants to the Bank (which
representations and warranties will survive the creation of the Indebtedness and
any extension of credit thereunder) that:



  a.   Benefit. The Guarantor’s guaranty pursuant to this Guaranty Agreement
reasonably may be expected to benefit, directly or indirectly, the Guarantor.



  b.   Binding Obligations. This Guaranty Agreement constitutes the valid and
binding obligation of the Guarantor, enforceable in accordance with its terms
(except that enforcement may be subject to any applicable bankruptcy, insolvency
or similar laws generally affecting the enforcement of creditor’s rights).



  c.   No Legal Bar or Resultant Lien. This Guaranty Agreement will not violate
any provisions of any contract, agreement, law, regulation, order, injunction,
judgment, decree or writ to which the Guarantor is subject, or result in the
creation or imposition of any Lien upon any Property of the Guarantor.



  d.   No Consent. The Guarantor’s execution, delivery and performance of this
Guaranty Agreement does not require the consent or approval of any other Person,
including without limitation any regulatory authority or governmental body of
the United States or any state thereof or any political subdivision of the
United States or any state thereof.



  e.   Financial Statement. The financial statement (the “Financial Statement”)
most recently submitted to the Bank by the Guarantor is true and correct and
presents fairly the financial condition of the Guarantor at such date.



  f.   No Litigation. Guarantor is currently named as a defendant in the case of
Norman Rockmaker, et al. vs. Ronnie L. Steinocher, et al., currently pending in
Cause No. CV 45,624 in the District Court of Midland County, Texas, 385th
Judicial District. With the exception of that litigation, as of the date hereof,
there is no litigation, legal, administrative or arbitral proceeding,
investigation or other action of any nature pending, or, to the knowledge of the
Guarantor, threatened against or affecting the Guarantor or any of its Property.

Section 3.02 No Representations by Bank. Neither the Bank nor any other Person
has made any representation, warranty or statement to the Guarantor in order to
induce him to execute this Guaranty Agreement.

ARTICLE 4

Miscellaneous

Section 4.01 Successors and Assigns. This Guaranty Agreement is and shall be in
every particular available to the successors and assigns of the Bank and is and
shall always be fully binding upon the heirs, personal representatives,
successors and assigns of the Guarantor, notwithstanding that some or all of the
monies, the repayment of which this Guaranty Agreement applies, may be actually
advanced after any bankruptcy, receivership, reorganization or other event
affecting the Guarantor.

Section 4.02 Notices. Any notice or demand to the Guarantor under or in
connection with this Guaranty Agreement may be given and shall conclusively be
deemed and considered to have been given and received upon the deposit thereof,
in writing, duly stamped and addressed to the Guarantor at the address appearing
on the last page of this Guaranty Agreement or at such other address of which
the Guarantor shall have notified the Bank in writing, in the United States
mail, but actual notice, however given or received, shall always be effective.

Section 4.03 Construction. THIS GUARANTY AGREEMENT IS A CONTRACT MADE UNDER AND
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
TEXAS.

Section 4.04 Entire Agreement. THIS GUARANTY AGREEMENT REPRESENTS THE FINAL
AGREEMENT OF THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN OR ORAL AGREEMENTS OF THE PARTIES.

-I:\jhewett\American State Bank\Permian Legend Petroleum, LP\DRAFTS OF JULY 20
2007\Guaranty Hamilton.wpd-I:\jhewett\American State Bank\Permian Legend
Petroleum, LP\DRAFTS OF JULY 20 2007\Guaranty Hamilton.wpd-I:\jhewett\American
State Bank\Permian Legend Petroleum, LP\DRAFTS OF JULY 20 2007\Guaranty
Hamilton.wpd-I:\jhewett\American State Bank\Permian Legend Petroleum, LP\DRAFTS
OF JULY 20 2007\Guaranty Hamilton.wpd-I:\jhewett\American State Bank\Permian
Legend Petroleum, LP\DRAFTS OF JULY 20 2007\Guaranty
Hamilton.wpd-I:\jhewett\American State Bank\Permian Legend Petroleum, LP\DRAFTS
OF JULY 20 2007\Guaranty Hamilton.wpd-I:\jhewett\American State Bank\Permian
Legend Petroleum, LP\DRAFTS OF JULY 20 2007\Guaranty
Hamilton.wpd-I:\jhewett\American State Bank\Permian Legend Petroleum, LP\DRAFTS
OF JULY 20 2007\Guaranty Hamilton.wpd-I:\jhewett\American State Bank\Permian
Legend Petroleum, LP\DRAFTS OF JULY 20 2007\Guaranty Hamilton.wpd

EXECUTED this 15th day of October 2009, but effective as of July 15, 2009.

Address:



3327   West Wadley Avenue, Suite 3, #267

Midland, Texas 79707

      /s/ Lisa P. Hamilton—

Lisa P. Hamilton, Individually

